NAJAM, Judge,
dissenting.
I respectfully dissent. The Adoption Act neither authorizes nor permits a joint petition for adoption by unmarried petitioners. I would hold that Indiana law does not allow an unmarried couple, regardless of their gender or sexual orientation, to file a joint petition to adopt a minor child.
By all accounts, the foster parents in this case are well qualified to raise the infant child. The Morgan County Department of Family and Children recommended that the adoption be approved. The Marion County probate court agreed, finding that "Petitioners love and care for one another as parents do in an appropriate family unit." Parents' App. at 95.
But, as the majority notes, adoption law is entirely statutory. Adoption was unknown under the common law. In re Perry, 83 Ind.App. 456, 148 N.E. 163, 166 (1925). Thus, cases interpreting our adoption statutes are not common law cases but judicial interpretations of statutes enacted by our legislature. The primary goal in statutory construction is to determine, give effect to, and implement the intent of the legislature. State v. Dugan, 793 N.E.2d 1034, 1036 (Ind.2003). The cardinal rule of statutory construction is that the "[wlords are to be given their plain, ordinary, and usual meaning, unless a contrary purpose is shown by the statute itself." Id. In interpreting a statute, it is just as important to recognize what the statute does not say as it is to recognize what it does say. Id.
This court has issued a number of opinions that are related to the case at hand. In In re Adoption of M.M.G.C., 785 N.E.2d 267 (Ind.Ct.App.2003), the question presented was whether a second adoptive parent may adopt a child without divesting the rights of the first adoptive parent. A panel of this court noted that the Indiana statutory law then in effect did not "expressly divest the rights of an adoptive parent in the event of a second-parent adoption" and acknowledged that "neither does [Indiana statutory law] expressly permit two unmarried adults to simultaneously exercise these rights with respect to an adoptive child." Id. at 270. Thus, the panel "determined that the adoption statutes do not specifically address the issue in this case" but held that "Indiana's common law permits a second parent to adopt a child without divesting the rights of the first adoptive parent." Id. In M.M.G.C, we acknowledged that:
We do not reach the question of whether a second-parent adoption would divest all rights of a biological parent with respect to the child where the child's prospective adoptive parent and the child's biological parent are not married to each other. Neither do we reach the question of whether two unmarried adults may adopt a child by filing a joint petition for adoption.
Id. (emphasis added).
Next, in In re Adoption of KS.P., 804 N.E.2d 1253 (Ind.Ct.App.2004), we consid*248ered the first of the two questions not decided in M.M.G.C., namely, whether the parental rights of a biological mother are divested by the second-parent adoption of the mother's children by her domestic same-sex partner. The trial court denied the domestic partner's petition, holding that such an adoption would terminate the biological mother's parental rights pursuant to Indiana Code Section 31-19-15-1. We rejected a "strict literal reading" of the relevant statutes and reversed, concluding that "the legislature could not have intended such a destructive and absurd result," KSP, 804 N.E2d at 1257, and that "Indiana law does not require a destructive choice" between the prospective adoptive parent and the biological parent where both are in fact acting as parents, Id. at 1260.
Then, in Mariga v. Flint, 822 N.E.2d 620 (Ind.Ct.App.2005), trans. denied, the adoptive mother had adopted the children of the biological mother pursuant to the stepparent adoption statute. See Ind.Code § 31-19-15-2, When the women separated, the biological mother sought child support from the adoptive mother. The adoptive mother then sought to vacate the adoption, contending that KSP. was wrongly decided and, in any event, that it should not be applied retroactively. She argued further that there is no statutory authority for her to adopt the children. The Mariga court noted that "the precedent for same-sex couple adoption" had already been set, citing M.M.G.C., 785 N.E.2d at 270, and, following the precedent of M.M.G.C. and KSP., the court held that the adoptive mother's adoption of the biological mother's children was "valid and proper," Id. at 628.10
This case presents the question that none of the previously cited adoption cases have addressed, namely, whether two unmarried adults may adopt a child by filing a joint petition for adoption. Thus, the majority dismisses these cases altogether, characterizing their subject matter as "completely different from and unrelated to that presented in the case before us." Op. at 248. I cannot agree. While these cases are not controlling, they are all related to the subject matter of this case, namely, adoptions by unmarried individuals. These cases are not only relevant to our inquiry, but they are also the "elephants in the room." As discussed below, these cases are the precursors to the 2005 amendment to the Act.
At oral argument the State categorically asserted that M.M.G.C., KSP., Mariga, and King v. S.B., 818 N.E.2d 126 (Ind.Ct.App.2004), vacated by transfer, superseded by 837 N.E.2d 965 (Ind.2005), were wrongly decided. We need not consider whether these cases are irrelevant, as the majority suggests, or whether these cases were "wrongly decided," as the State contends, because the legislature has enacted a statute that largely negates their operation and effect, In 2005, the legislature clearly responded to these cases with an amendment to the Act which underscores its intent that when a child has two adoptive parents, the parents must be married to each other.
Legislative intent is sometimes difficult to discern, but not in this instance. The legislature's amendment of a statute is indicative of the legislature's intent at the initial enactment of the statute. Tedlock v. *249State, 656 N.E.2d 273, 276 (Ind.Ct.App.1995). Here, in response to M.M.G.C,, KSP., Mariga, and King v. S.B., 818 N.E.2d 126, the 2005 session of the Indiana General Assembly amended the stepparent adoption statute to make it clear that the "divesting" provision of Indiana Code Section 31-19-15-1 does, indeed, apply to stepparent adoptions when the first and second parents are not married to each other and neither is the biological parent. The new Indiana Code Section 31-19-15-2(b), approved May 4, 2005, and effective July 1, 2005, provides: "If the adoptive parent of a child is married to a previous adoptive parent, the parent-child relationship of the previous adoptive parent is not affected by the adoption." (Emphasis added). This new subsection 2(b) is the natural corollary to subsection 2(a), which provides a stepparent exception to divestiture when the adoptive parent is married to a biological parent of the child.
Indiana Code Section 31-19-15-2(b) is the legislature's response to M.M.G.C. and its progeny. This provision contains a negative pregnant, le., a negative statement that also implies an affirmative statement. Here, the negative statement that if adoptive parent B is married to previous adoptive parent A, then the parent-child relationship of A is not affected also means that if adoptive parent B is not married to previous adoptive parent A, then the parent-child relationship of A is affected. This is the same manner in which subsection 2(a) is written and has been interpreted. See King v. S.B, 837 N.E.2d 965, 968 (Ind.2005).
As Justice Dickson has noted, the Indiana legislature has determined the persons eligible and the procedures to be followed when a person not a child's parent wishes to become the child's legal parent. King, 837 N.E.2d at 968 (Dickson, J., dissenting).11 Indiana adoption law expressly addresses stepparent adoptions, permitting them "if 'the adoptive parent of a child is married to a biological parent of a child'" Id. (quoting Ind.Code § 31-19-15-2(a)) (emphasis in original). In all other cases, an adoption operates to divest the child's parents of all rights with respect to the child. Ind.Code $ 81-19-15-1; King, 837 N.E.2d at 968. Stepparent adoptions require the adoptive parent to be married to the child's parent. King, 837 N.E.2d at 968. The 2005 amendment validates Justice Dickson's reasoning.
The majority contends that the 2005 amendment "does not affect [joint petitioners'] rights in any way." Op. at 244. But this amendment is the most recent expression of legislative intent on the question of adoption by unmarried couples and was enacted only within the last year. It cannot be ignored.
In KS.P., this court allowed a same-sex adoption by invoking the "stepparent exception" under Indiana Code Section 31-19-152. See KS.P., 804 N.E.2d at 1259. But the 2005 amendment makes it clear that the "stepparent exception" to divestiture does not apply to sequential adoptions by unmarried couples. The majority states that "the supposed connection between the legislature's pronouncement regarding second-parent adoption and the ability of an unmarried couple to file a joint petition to adopt is tenuous at best," presumably because the petitioners in this case did not seek a second-parent adoption but filed a joint petition. Op. at 244.
*250But the controlling issue is not whether this case is about a second-parent adoption or a joint adoption but the marital status of the petitioners. The stepparent provision, Indiana Code Section 31-19-15-2, and the general adoption provision, Indiana Code Section 31-19-2-2, must be construed together. It defies logic and reason, and would render the 2005 amendment virtually meaningless, for the Adoption Act to disallow a sequential adoption by an unmarried couple but allow a simultaneous adoption by the same unmarried couple. It is a basic principle of statutory construction that when two statutes deal with the same subject matter in different terms, the latest expression of legislative intent controls. Schrenger v. Caesars Ind., 825 N.E.2d 879, 881 (Ind.Ct.App.2005), trans. denied.
We will not interpret a portion of a statute to be meaningless if it can be reconciled with the rest of the statute. Unincorporated Operating Div. of Ind. Newspapers v. Trs. of Ind. Univ., 787 N.E.2d 893 (Ind.Ct.App.2003). Thus, the Act must be construed as a whole, see Blasko v. Menard, Inc., 831 N.E.2d 271 (Ind.Ct.App.2005), trams. denied, and the sections of the Act must be read together, City of North Vernon v. Jennings Northwest Reg'l Utils., 829 N.E.2d 1, 4 (Ind.2005). Under our rules of statutory construction, it cannot be presumed the General Assembly intended language used in a statute to be applied in an illogical manner. State ex rel. Hatcher v. Lake Super. Ct., Rm. Three, 500 N.E.2d 737, 739 (Ind.1986). Nor can it be presumed the legislature intended to do an absurd thing or to enact a statute that has useless provisions, the effect of which can easily be avoided. Id.
Here, the 2005 amendment provides that an adoption by a second parent divests a previous adoptive parent of his or her parental rights if the two are not married, thus precluding sequential adoptions by an unmarried couple. It must follow that the legislature also intended to preclude unmarried couples from filing joint petitions to adopt. This construction harmonizes the amendment with the Act. Again, it would be absurd to preclude a sequential adoption by an unmarried couple while authorizing a simultaneous adoption by the same unmarried couple. By ignoring the amendment, the majority opinion guts the amendment and renders it useless in that, under the majority's interpretation, the amendment can easily be avoided by filing a joint petition. See id.
Indiana Code Section 81-19-15-2(b) is not artfully drafted, but it is the legislature's most recent pronouncement on the effect of second-parent adoptions on parental rights. In the enactment of this provision, the legislature's purpose and intent is unmistakable, namely, that sequential adoptions by unmarried persons are not permitted and that an adoption by a second adoptive parent will divest the first adoptive parent of his or her parental rights and responsibilities. Indeed, the term "adoptive parent" in the statute is gender neutral, but the terms "adoptive father" and "adoptive mother" are not. There is nothing in the statute that suggests that these gender-specific terms are interchangeable and that father means mother or mother means father. Rather, Indiana Code Section 81-19-15-2(c) describes "the adoptive father or the adoptive mother, or both[.]' Thus, "both" means the adoptive father and the adoptive mother. The statute clearly does not contemplate an adoption with two adoptive fathers or two adoptive mothers.
As the majority observes, Indiana Code Section 31-19-2-2(a) provides that a "[al resident of Indiana" may file a petition to adopt a child under the age of eighteen. The majority summarily concludes that as *251a matter of course words used in their singular also include the plural. But, as the majority also notes, Indiana Code Section 1-1-4-1 provides that "[wlords importing the singular number only may be also applied to the plural of persons or things." (Emphasis added.) This rule of statutory construction contains the word "may" rather than the word "shall." The rule is permissive, not mandatory, and does not in itself resolve the question presented in this case.
Our General Assembly has enacted statutes permitting adoptions by single adults,12 married couples,13 and stepparents.14 MM.G.C, 785 N.E.2d at 269. The only joint petitioners mentioned in the Act are married petitioners where the Act provides that "a petition for adoption by a married person may not be granted unless the husband and wife join in the action." See Ind.Code § 31-19-24. The Act also requires that, for the parent-child relationship to remain intact, stepparents must be married to each other, whether the stepparent is married to a biological parent or to a previous adoptive parent. See Ind. Code § 31-19-15-2(a) and (b). These three provisions of the Act make clear that the parents of an adoptive child must be married to each other, whether a husband and wife are joint petitioners, or the petitioner is married to a biological or adoptive father or mother of the child. The marriage requirement is not mere surplusage.
The majority contends that because the Act provides that a husband and wife may petition for an adoption, the singular "resident" necessarily includes the plural as well. The term "necessarily" means under all cireumstances, without exception. The majority expands the requirement that both spouses join in an adoption petition far beyond its obvious, limited meaning. This specific requirement, which applies only to married joint petitioners, does not translate into a general authorization for unmarried joint petitioners.
Children need parents, and adoption is an unselfish act that brings parents together with the children who need them. Adoption should be encouraged, both for the good of the parties and for society at large. But adoption is a privilege, not a right. The terms and conditions of adoption represent policy decisions vested in the legislature. It is the legislature's prerogative to establish what policies are to be furthered under the adoption statutes, including whether an unmarried couple may adopt.15
It is clear that our legislature has exercised its right to determine that the parents in an adoption must be married to each other. The 2005 amendment to the stepparent adoption statute clearly demonstrates the legislature's intent and trumps the decisions of this court that have approved unmarried couple adoptions. Thus, I respectfully dissent and would reverse the Marion County probate court and remand with instructions to vacate the adoption order. Further, I would affirm the Morgan County trial court's denial of the motion to dismiss the CHINS petition.

. I would have concurred in Mariga on the grounds that the appellant had initially sought to be a parent and was, therefore, estopped from repudiating her parental obligations. See, e.g., Levin v. Levin, 645 N.E.2d 601, 604 (Ind.1994) (holding father of child conceived through artificial insemination using donor's semen was equitably estopped from denying his child support obligation).


. In King, the majority did not address the merits of the appeal but reversed the trial court's dismissal of the petitioner's complaint under Indiana Trial Rule 12(B)(6) and remanded to the trial court for further proceedings.


. Ind.Code § 31-19-2-2.


. Ind.Code § 31-19-2-4.


. Ind.Code § 31-19-15-2.


. The legislature has many options. For example, the legislature might authorize a brother and sister to adopt a younger sibling or to adopt a niece or nephew who is the child of a deceased sibling.